OFFICE   OF THE   ATTORNEY   GENERAL     OF   TEXAS




Honordble GeorgeX. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Kr. Sheppard:




                                             nt request for an
                                                        in connec-

                                              of a letter
                                              3, 1944, which

                                         he Board of
                                   transfer of 500 sur-
                                   rom the Austin State




                ustin State Hospital has acnuired these
        50: surplus wool blankets over a period covering
        several past fiscal years.
          "The Appropriation mentioned in the letter by
        the Soard of Cbntrol to this department as E-654 and
        E-643 are Appropriation Numbers for these institutions
        for the current fiscal year. In attempting to make
        this transfer, the question arises as to what is meant       XT.
        by debit and credit as set out in the statute.
Hon. George H, Sheppard, page 2




          "Does it mean a debit and credit of property,
     or debit and cre~ditby appropriation? If it means
     a debit and credit by Appropriation! then is this
     department authorized to debit a prior appropriation
     and credit a current appropriation where the property
     was acquired through a prior appropriation either
     from sale or from transfer of property? In other
     words, if property acquired by a department, say ten
     years ago, and transferred to another department
     currently, is the current appropriation subject to
     a credit?
          "If the current appropriation is credited with
     the proceeds derived  from the sale of property such
     as set out in the statute,  would it violate the pro-
     visions in the present Appropriation Bill which pro-
     hibit supplementing the specific appropriation?
           "The further question arises in the application
     of the language in the ebove statute  to a sale made
     'of property originally purchesed from a constitutional
     fma or a special fund, and the proceeds derived there-
     from are to be placed in the General Revenue. IS this
     department authorized to place in the General Revenue
     moneys received from the sale of a commodity originally
     purchassd from a SpeCia,lfund; for example, an SUtOmO-
     bile purchased by the Eighway Fund, even though said
     automobile was purchased a number of years ago?
          KEn connection with this letter you are advised
     that the Comptroller's Department keeps no'property
     accounts of other departments.*
          As Article 666, V.A.C.S., by its own terms extents
State eleemosynary institutions from its provisions, it would not
apply to property under the control of either the Austin State
Hospital or the Austin State School.
          However, Article 640, V.A.C.S., Rrovides as follows:
          "When any institution accumulates  an amount of
     sunplies on hand in excess of its needs, and another
     institution is in need of such swplies,   the Board
     shall be authorized to transfer any Of such supplies
                   1:                         f




Hon. Seorge H. Shepperd, Page 3




       from the institution having such excesc to such
       institution in need of such supplies, and the
       debit and credit shall be made on the basis that
       such sugpiies can be purchased in the open market
       at the time of the transfer, when it is less than
       the cost under the general contract for such sup-
       plies for the fiscal year, otherwise the debit and
       credit shall be made on the basis of the general
       contract price for that year."
          We believe the wool blankets in question would crop-
erly come under the classification of fPsuppliesWas that term
is used in said Article 640, supra, 2a:l that such article ap-
plies to your situation,
           Your question as to ivhat.~is
                                       meant by debit and
credit in ArtFcle 666, V.A.C.S., is also apropoin regard
to Art. 640, supra. 3e believe our Opinion Ko. 0-60~9,   a
cony of which is herewith enclosed, which explaj.nsthe Gro-
cedure to be followed in regard to transfers of proparty
under the terms of tit. 666, V.A.C.S., i. a.: debiting the
current appropriation of the department to which the property
was transferred, also reflects the proper method of handling
the debits and credits as orovided in Art. 643, supra. The
apgropriaticn of the institution or de_uartr?entthat relin-
quised its control over such supplies, or property would not
be subject to any credit, but such institution or de?artnent
would be entitled to a property credit on the inventory record
kept by the State Soard of Control.
          :7e therefore advise you that your sole duty in con-
nection-with the particular transaction in uired about is to
debit Austin State School apizropriationE-% 54 in the amount
of   $250.00,
          You further ask, in regard to Art, 666, V.A.C.S.,
whether the proceeds of cash sales of property purchased with
special or constitutional funds should be deposited in the
general fund. Art. 666 on this point is clear. Said article
provides:
             "The money from the sale of such Droperty,
        less the expense of adv~artisingthe sale, shall
        be deposited in the State Treasury to the credit
        of the General Revenue Fund.*
                                                                  .   .
                   I

Hon. George H. Sheppard, page 4




          The broad language of the statute covers all
State property, with the exception of that under the
control of State eleemosynary institutions, colleges,
and institutions of hi&er learning, regardless of the
funds from which it may have been purchased,
          Ve are herewith returning your file submitted
with your request for an opinion.
            Trusting this satisfactorily answers your question,
we are
                                  Yours very truly
                               ATTORNXY GEXXRAL OF TEX!iS


                               By   (s) Robert L. Lattimore, Jr.
                                                      Assistant.

RLL:rt:mg
IGZCl.


Ap?ROvED: July 3, 1944                  APPROVED:
Geo. P. Blackburn (5)                   OPINION CCUMITTE'E
(Acting)~~ATTOR.NEY
                  GENERAL OF TFXAS      By G.W.B. (a)
                                           Chairman